Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
13, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00537-CV


                  APUTURE IMAGING CO., LTD, Appellant

                                        V.

                           TEXAS TR, LLC, Appellee

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-59610


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 30, 2020. On October 1,
2020, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.